TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00029-CV


NNN Met Center10-1, LLC; NNN Met Center 10-2, LLC; NNN Met Center 10-3, LLC;
NNN Met Center 10-4, LLC; NNN Met Center 10-5, LLC; NNN Met Center 10-6, LLC;
NNN Met Center 10-7, LLC; NNN Met Center 10-8, LLC; NNN Met Center 10-9, LLC;
NNN Met Center 10-11, LLC; NNN Met Center 10-13, LLC; NNN Met Center 10-14, LLC;
NNN Met Center 10-15, LLC; NNN Met Center 10-16, LLC; NNN Met Center 10-17, LLC;
NNN Met Center 10-18, LLC; NNN Met Center 10-19, LLC; NNN Met Center 10-20, LLC;
NNN Met Center 10-21, LLC; NNN Met Center 10-22, LLC; NNN Met Center 10-23, LLC;
NNN Met Center 10-24, LLC; NNN Met Center 10-25, LLC; NNN Met Center 10-26, LLC;
NNN Met Center 10-27, LLC; and NNN Met Center 10-28, LLC, Appellants

v.

BACM 2005-3 Met Center Office, LLC; Mark L. Patterson; Jeffrey J. Zissa; R. Terry
Miller; E. Joe Berger, III; John A. Bain; Michael C. Elrod; Beverly A. Houston; Juanita
Strickland; Janie Mucha; LNR Partners, LLC; and Barclays Capital Real Estate, Inc.,
Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. D-1-GN-10-004498, HONORABLE STEPEHEN YELENOSKY, JUDGE PRESIDING


O R D E R
PER CURIAM 
 
		Appellants' motion for emergency relief is denied.
		It is so ORDERED January 31, 2011.

Before Justices Puryear, Pemberton, and Rose